Citation Nr: 1447957	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a compensable initial rating for a right ankle disability.

3.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.

4.  Entitlement to a compensable initial rating for anxiety disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The matter is now appropriately before the Winston-Salem, North Carolina RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2014 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for posttraumatic stress disorder has been raised by the record, specifically in the Veteran's January 2011 notice of disagreement (NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

As will be discussed in greater detail below, the Board has found it appropriate to grant a 30 percent evaluation for the Veteran's service-connected anxiety disorder, while the matter of whether a rating in excess of 30 percent is warranted is being remanded for further development.  Therefore, the issue of entitlement to an increased rating for anxiety disorder, in addition to the issues of entitlement to an increased rating for right ankle disability and right hip disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right knee condition is manifested by pain and tenderness, but not by objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.

2.  The Veteran's anxiety disorder is manifested by symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's right knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5260, 5261 (2013).

2.  The criteria for a disability rating of 30 percent for anxiety disorder are met or nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.130, Diagnostic Code 9410 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the September 2010 rating decision on appeal, the Veteran was provided notice of the information and evidence needed to substantiate his claims, as evidenced by an October 2009 Pre-Discharge-VCAA Notice Response signed by the Veteran.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letter provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination for the Veteran's right knee was most recently afforded in August 2014.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent August 2014 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his right knee disability.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his right knee during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Rating Claims in General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

III.  Increased Rating for Right Knee

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In this case, the Veteran was assigned an initial 10 percent rating for right knee medial plica syndrome with retropatellar pain syndrome, for painful motion of a major joint under the provisions of Diagnostic Code 5003, which allows for a 10 percent rating when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code.

There are multiple potentially applicable diagnostic codes when rating the knee.  However, the Board notes that in this case there is no evidence of ankylosis, dislocation of semilunar cartilage, or impairment of the tibia or fibula.  As a result, diagnostic codes 5256, 5258,  and 5262 are not applicable.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of the knee as follows:  slight impairment warrants a 10 percent evaluation; moderate impairment warrants a 20 percent evaluation; severe impairment warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

      Factual Background

At a January 2010 VA examination, the Veteran reported a September 2007 in-service right knee injury which resulted in painful swelling.  Swelling receded, but began again in March 2008.  The Veteran reported continued pain with some stiffness, but no locking, instability, or swelling.  Upon examination, slight tenderness was present over the lateral aspect of the right knee.  There was no swelling, edema, effusion, or instability.  Anterior and posterior drawer signs and Lachman's and McMurray's signs were all negative.  Range of motion was full, and upon repetitive motion testing there was no change in range of motion or pain.  In addition, there was no weakness, impaired endurance, incoordination, or instability upon repetitive motion testing.  Diagnostic imagining showed no evidence of joint effusion or bony abnormality.  Joint spacing and patellar alignment was normal.

At a January 2014 VA knee examination, right knee flexion was 140 degrees or greater with no objective evidence of painful motion.  Right knee extension was at 0 degrees, or not limited, with evidence of painful motion beginning at 0 degrees.  The examiner noted functional loss and/or impairment in the knee resulting from pain on movement.  While the examiner did not identify which knee had the increased impairment due to painful motion, the Board will assume that the examiner was referring to the right knee.  Nevertheless, the examiner observed that range of motion upon repetitive motion testing was unchanged.  There was no tenderness or pain to palpation of the right knee.  Muscle strength testing was normal.  Anterior, posterior, and medical-lateral stability was normal.  There was no evidence or history or recurrent patellar subluxation or dislocation.  X-rays showed no evidence of degenerative or traumatic arthritis or patellar subluxation.  The examiner noted that the Veteran's knee condition did impact his ability to work.

The Veteran was most recently afforded a VA bilateral knee examination in August 2014.  The Board notes that this examination was performed after the Veteran's May 2014 videoconference hearing.  At this examination, range of motion for right knee flexion was 140 degrees or greater, pain was noted at 140 degrees or greater.  Right knee extension ended at 0 degrees, no limitation of extension, with no objective evidence of painful motion.  Flexion and extension range of motion results were the same upon repetitive motion testing.  The examiner noted that the Veteran did have functional loss and/or impairment following repetitive use testing, specifically manifested by weakened movement, pain on movement, and disturbance of locomotion.  There was no tenderness or pain to palpation of the right knee.  Muscle strength testing was normal.  Anterior, posterior, and medical-lateral stability was normal.  There was no evidence or history or recurrent patellar subluxation or dislocation.  Meniscal surgery of the right knee in 2011 was noted, with residuals of pain.  It was noted that the Veteran occasionally uses braces.  Upon x-ray, there was no evidence of degenerative or traumatic arthritis.  The examiner noted that the Veteran's knee conditions did impact his ability to work.

      Analysis

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right knee disability.

Specifically, the evidence does not show flexion in the left knee limited to 45 degrees or less to warrant a compensable rating under Diagnostic Code 5260.  Likewise, the record does not show extension limited to 10 degrees or more to warrant a compensable rating under Diagnostic Codes 5261.  Throughout the period on appeal, the Veteran's range of motion has been well above these thresholds.  As the Veteran has not exhibited a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 at any time during the period on appeal.  Accordingly, separate ratings based on limitation of flexion with limitation of extension are not warranted.    

Further, there is no evidence to support a higher disability rating for the right knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, while the Veteran is noted to have increased pain with use of the leg, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2012); see also DeLuca, supra.  On the contrary, repetitive range of motion testing has not produced findings that would warrant compensable ratings based on either limitation of flexion or extension.  

With respect to other potentially applicable rating criteria, as previously mentioned, the claims folder contains no competent lay or medical evidence indicating that the Veteran's right knee disability has been manifested by instability, ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time.  As such, an increased rating (or separate rating based on instability) cannot be assigned for the right knee for either time period under Diagnostic Codes 5256, 5258, or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262-5263 (2013).   In particular, with respect to instability, the Board observes the Veteran's contentions that he has instability of his right knee, specifically at his May 2014 hearing.  However, despite these contentions, the examination reports have consistently revealed a lack of instability of the ligaments of the right knee on objective testing.   While the Veteran is sincere in his report of symptoms, with respect to the presence of instability, or lack thereof, the Board places greater probative weight on the various medical reports that have repeatedly and consistently noted a lack of instability.  The Veteran's own determination about the stability of his knees is outweighed by the more probative findings of the VA examiners, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

A higher rating is similarly unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain, no evidence of dislocated semilunar cartilage is of record. 

The Board notes that the Veteran has stated pain varies in intensity, and he has reported significant functional limitation.  However, on examination, the Veteran's flexion was only limited to 140 degrees and 0 degrees for extension for the right knee and there was no instability, no patellar abnormality, and no abnormal tendons or bursae.  Thus, based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right and left knee disabilities would still more closely approximate no more than a 10 percent rating.  Thus, a disability rating in excess of 10 percent is not warranted for the Veteran's service connected right knee disability

      Extraschedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left knee are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The functional impairment accounted for in the rating criteria adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from his right knee disability.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

IV.  Increased Rating for Anxiety Disorder

The Veteran is seeking a compensable initial rating for his service-connected anxiety disorder, not otherwise specified (NOS).  The Veteran's anxiety disorder is currently rated under 38 C.F.R. § 4.130, DCs 9410.  

Diagnostic Code 9410 pertains specifically to the "Other and unspecified neurosis."  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9410.

The criteria for a 10 percent rating are as follows:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are as follows:
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

At the Veteran's December 2009 VA examination, the Veteran reported chronic sleep impairment due to nightmares and resulting in approximately 2 hours of sleep per night, but denied seeking treatment for insomnia.  He reported no hospitalizations, denied depressed or expansive moods and racing or ruminative thoughts.  He also denied hyperarousal, avoidance, or intrusive symptoms related to his combat experience or other traumatic experiences.  The Veteran reported a pending legal charge stemming from a bar fight one month after returning from Iraq, resulting in a charge for "disturbing the peace."  The Veteran is divorced with the marriage ending when they both realized they were incompatible.  He is currently in a solid relationship with another woman.  The Veteran has a daughter, with whom he has a solid relationship.  The Veteran was oriented to person, place, time, and situation.  He was cooperative, with no evidence of a though disorder.  He denied auditory or visual hallucinations, current or past suicidal or homicidal ideation, and was able to maintain activities of daily living.  He denied any significant memory or concentration difficulty.  Speech was normal.  There was no history or observable indication of depression, anxiety, or impaired impulse control.  The Veteran denied any hindrance of social, occupational, or other functioning at the time of the examination.  A GAF score of 65 was recorded, indicative of some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  The examiner concluded that the Veteran's symptoms were not severe enough to require continuous medication or to interfere with occupational and social functioning.  

Throughout the period on appeal, the Veteran has consistently alleged that he has chronic sleep impairment, resulting from nightmares and anxiety.  He has stated that he suffers from severe stress and anxiety while in social situations, and cannot be around large groups or loud noise.  When placed in these situations, the Veteran contends that he sweats profusely and feels "like I'm going to have a heart attack."  In addition, at his May 2014 hearing the Veteran reported depressed moods, anxiety, memory loss, and difficulty with work and social relationships.  The Veteran reported saying up at night worrying and feeling "like something bad is going to happen."  

Given the findings of the VA examination, additional medical records considered by the Board, and Veteran's description of his symptoms, chronic sleep impairment, anxiety, depressed mood, memory loss, and difficulty in social situations , the Board finds that the Veteran's symptomatology meets at least the criteria for  a 30 percent rating under 38 C.F.R. § 4.71a, DC 9410.  

However, further development is required before the question of whether the criteria for a rating in excess of 30 percent are met. Due to the potential worsening of the Veteran's anxiety condition as alleged by the Veteran at his May 2014 hearing, the Board finds that a VA examination is necessary to determine if an evaluation in excess of 30 percent is warranted.  This will be addressed in the Remand portion of the decision.



ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.

Entitlement to an initial rating for anxiety disorder of 30 percent is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

The Board notes that over four years have passed since the Veteran's last VA psychiatric examination.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time.  However, the Veteran's testimony at his May 2014 videoconference hearing indicated that his anxiety disorder has worsened since his December 2009 VA examination.  As a result, the Board finds that a new VA examination is necessary to determine if the Veteran's anxiety disorder has worsened to a degree that would warrant an evaluation greater than the 30 percent evaluation that the Board has granted in this decision.

In addition, with respect to the Veteran's right ankle and right hip conditions, the Board finds that new VA examinations are also necessary.  As with his anxiety disorder, the Veteran's testimony at his videoconference hearing suggests a worsening of both his right ankle and right hip conditions since his January 2010 VA examinations for these conditions.  As a result, the Board finds new right ankle and right hip examinations are also necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his anxiety disorder, right hip disability, or right ankle disability.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

2.  Schedule the Veteran for an examination to determine the current level of severity of his right ankle and right hip disabilities.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating a right ankle and right hip disability.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his anxiety disorder. The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating an anxiety disorder.  A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must describe this GAF score in terms of social and occupational impairment.  All opinions must be supported by a complete rationale in a typewritten report. 

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

4.  Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


